CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the interim consolidated financial statements for the three-month periods ended March 31, 2009 and March 31, 2008, and the audited annual consolidated financial statements for the year ended December 31, 2008 and the notes thereto. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses as well as EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Free cash flow is a non-GAAP measure, calculatedat EBITDA after capital expenditures, interest and taxes paid, and adjustments to reflect employee future benefit payments. The closest GAAP measure is cash provided by operations less cash used by investing activities.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 8, “Non-GAAP measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at April 29, 2009, which is the date of filing in conjunction with the Company’s press release announcing its results for the first quarter of 2009.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows, severance obligations, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, includinggeneral economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, levels of advertising spending and circulation,the outlook for inventories, production and pricing, the Company’s ability to successfully obtain cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1. Overview and highlights 4 2. Segmented results 12 3. Liquidity and capital resources 17 4. Related party transactions 21 5. Contingent liability 21 6. Guarantees and indemnities 21 7. Summary of quarterly results 22 8. Non-GAAP measures 22 9. Critical accounting policies and estimates 25 10. Changes in accounting policies 26 11. Impact of accounting pronouncements affecting future periods 26 12. Risks and uncertainties 26 13. Sensitivity analysis 27 14. Outlook 28 15. Disclosure controls and internal control over financial reporting 30 16. Outstanding share data 30 1 OVERVIEW AND HIGHLIGHTS First quarter overview General overview The global economic recession continued to negatively impact the pulp and paper industry in the first quarter of 2009 (“Q1”).In particular, weak advertising spending and ongoing structural changes in the newspaper industry resulted in significant demand declines for the Company’s paper and pulp products in Q1.To address the unprecedented rate of decline in demand, the Company took market related curtailment of approximately 46% of the Company’s newsprint capacity, 13% of specialty printing paper capacity and 40% of its market pulp capacity during Q1. Despite unfavourable market conditions, the impact of lower costs and the quarter-over-quarter positive impact ofinventory valuation related to pulplargely offset the negative impact of lower sales volume and pricing across most products, when compared to the fourth quarter of 2008 (“Q4”). During Q1, the Company purchased US$45.8 million of its debt, due June 2011, in the open market, and recorded a gain of $30.7 million(US$24.5 million) on the cancellation of this debt. Financial performance The Company recorded net earnings of $21.0 million and net earnings before specific items of $8.6 million in Q1, compared to a net loss of $48.5 million and net earnings before specific items of $9.3 million in Q4.EBITDA of $61.1 million compared to $64.7 million in the prior quarter.Q1 EBITDA included restructuring costs of $4.2 million, compared to $1.2 million in Q4.EBITDA before these specific items for Q1 was $65.3 million, compared to $65.9 million in Q4. Product demand and pricing Market conditions for the Company’s products were challenging in Q1 due to the global recession. Coated and uncoated mechanical paper demand and prices declined significantly primarily driven by reduced advertising spending, particularly in the retail sector. North American directory demand continued to decline but pricing was stable reflecting annual contract prices. North American newsprint demand and prices continued to decrease due to both the cyclical impact of the recession and the ongoing structural decline of the newspaper industry.Demand for Northern Bleached Softwood Kraft ("NBSK") pulp continued to trend downwards and prices declined further in Q1. Production curtailment Due to the severity of the demand decline in Q4 and into Q1, the Company announced further indefinite capacity closures and continued to take temporary curtailment as required to match production with customer orders.The Company believes that indefinite curtailment of machines or mills in a period of weak demand is the appropriate way to minimize operatingexpenses and reduce “fixed” costs to offset the loss of revenue from lower volume. Crofton No. 1 paper machine (“C1”) was indefinitely curtailed effective February 1, 2009, removing 140,000 tonnes of newsprint on an annualized basis and late in February 2009, the Company announced the indefinite curtailment of Elk Falls paper machines No. 2 (“E2”) and No. 5 (“E5”) and pulp production at the Crofton mill.The indefinite curtailment of all three paper machines at Elk Falls mill, including Elk Falls paper machine No. 1 (“E1”) which has been indefinitely curtailed since September 2007, removes 526,000 tonnes of newsprint and uncoated mechanical paper capacity on an annualized basis. The indefinite curtailment ofNBSK pulp production at the Crofton mill removes approximately 403,000 tonnes of annual pulp capacity.These indefinite curtailments impact approximately 700 employees through layoffs. The following table summarizes paper and pulp production curtailment in Q1: Q1 2009 Production Curtailment (000 tonnes) Specialty printing papers Newsprint Pulp Total Crofton (Jan/Feb/Mar) 1 1.0 22.6 34.2 57.8 Elk Falls (Jan/Feb/Mar) 2 15.4 60.1 - 75.5 Powell River (Jan) 3.2 1.2 - 4.4 Port Alberni (Jan/Mar) 17.1 - - 17.1 Snowflake (Jan/Feb/Mar) - 25.5 - 25.5 Total 36.7 109.4 34.2 180.3 1 Curtailment consists of market-related curtailment and includes 22,600 tonnes related to C1 which was indefinitely curtailed on February 1, 2009 and 34,200 tonnes of market pulp related to Crofton pulp operation which was indefinitely curtailed on March 8, 2 Curtailment consists of market-related curtailment related to E1 (curtailed throughout Q1), E2 and E5 (curtailed effective February 23, 2009) which are indefinitely curtailed. Restructuring On February 18, 2009, the Company announced a restructuring plan for the Powell River mill intended to improve its cost competitiveness by targeting a labour cost at the mill of $80 per tonne.The plan, expected to deliver an estimated annual cost saving of $13 million, was developed jointly with Communications, Energy & Paperworkers Union of Canada ("CEP") Locals 1 and 76 in accordance with the commitment made by these locals in the new collective agreement reached December 2008.The mill’s workforce will be reduced by 127 positions over the next 12 months.Related restructuring costs of up to $12 million are expected to be incurred, of which $2.1 million was recorded in Q1. Financing, liquidity and capital assets During Q1, the Company purchased US$45.8 million of its debt, due June 2011, in the open market for cash consideration of US$21.3 million and recorded a gain of $30.7 million (US$24.5 million) on the cancellation of this debt.The purchase was financed by the monetization of “in-the-money” currency risk management instruments through unwinding US$114.8 million of notional debt hedge positions for proceeds of $24.4 million.Subsequent to the quarter end, a further US$20.1 million of notional debt hedge positions were unwound for proceeds of $4.0 million.US$54.8 million of long term and US$20.0 million of short term notional debt hedge positions remain in place. At March 31, 2009, the Company had $182.9 million of liquidity available, comprised of $6.0 million in cash and $176.9 million of availability on the Company’s asset-based loan facility (“ABL Facility”).Refer to Section 3, “Liquidity and capital resources” for a discussion of the Company’s credit facility and liquidity. Selected financial information (In millions of dollars, except where otherwise stated) 2009 2008 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 352.5 $ 1,849.4 $ 492.2 $ 504.8 $ 452.9 $ 399.5 Operating earnings (loss) 24.2 (157.4 ) 11.5 14.0 (153.3 ) (29.6 ) EBITDA 1 61.1 159.4 64.7 53.1 29.5 12.1 –before specific items 1 65.3 189.5 65.9 66.2 30.7 26.7 Net earnings (loss) 21.0 (221.1 ) (48.5 ) (10.9 ) (124.3 ) (37.4 ) –before specific items 1 8.6 (28.0 ) 9.3 7.2 (22.7 ) (21.8 ) EBITDA margin 1 17.3 % 8.6 % 13.1 % 10.5 % 6.5 % 3.0 % –before specific items 1 18.5 % 10.2 % 13.4 % 13.1 % 6.8 % 6.7 % Net earnings (loss) per share (in dollars) –basic and diluted $ 0.06 $ (0.66 ) $ (0.13 ) $ (0.03 ) $ (0.34 ) $ (0.17 ) –before specific items 1 0.02 (0.08 ) 0.02 0.02 (0.06 ) (0.10 ) Sales (000 tonnes) Specialty printing papers 209.0 1,080.8 276.2 268.7 267.4 268.5 Newsprint 125.4 601.8 160.2 189.0 170.8 81.8 Total paper 334.4 1,682.6 436.4 457.7 438.2 350.3 Pulp 59.5 506.9 93.5 138.0 130.0 145.4 Total sales 393.9 2,189.5 529.9 595.7 568.2 495.7 Production (000 tonnes) Specialty printing papers 220.5 1,060.1 250.0 276.0 265.7 268.4 Newsprint 132.5 596.8 152.7 188.9 172.2 83.0 Total paper 353.0 1,656.9 402.7 464.9 437.9 351.4 Pulp 38.6 503.4 89.2 131.3 142.9 140.0 Total production 391.6 2,160.3 491.9 596.2 580.8 491.4 US$/CDN$ foreign exchange 2 Average spot rate (a) 0.803 0.938 0.825 0.961 0.990 0.996 Period-end spot rate (b) 0.794 0.817 0.817 0.944 0.982 0.973 Average effective rate (c) 0.856 0.947 0.868 0.971 0.989 0.967 Common shares (millions) At period-end 381.8 381.8 381.8 381.8 381.8 214.7 Weighted average 381.8 336.1 381.8 381.8 365.2 214.7 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) before specific items, and net earnings (loss) per share before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof U.S. dollar denominated workingcapital atperiodopening and closingrates. See Section7, “Summary of quarterly results” for further details. Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns Western Canada’s largest paper recycling facility.With five mills, including its paper recycling facility,located within a 160-kilometre radius on the south coast of British Columbia (“B.C.”), and one mill located in Snowflake, Arizona, Catalyst has a combined annual capacity of 2,491,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers, and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of lightweight coated paper in Western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2009 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE Specialty printing papers Newsprint Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 3 3 - - 210,000 200,000 403,000 2 Elk Falls, B.C. 3 3 153,000 - - 373,000 - Port Alberni, B.C. 2 - 231,000 106,000 - - Powell River, B.C. 3 435,000 - - 33,000 - Snowflake, Arizona 2 - - - 347,000 - Total capacity (tonnes) 588,000 1 231,000 316,000 1 953,000 1 403,000 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 The Company indefinitely curtailed pulp production at its Croftonmill, effective March 8, 2009, removing the equivalent of 403,000 tonnes, of which 343,000 tonnes are is designated as market pulp with the remainder being consumed internally.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed C1, E1, E2 and E5, removing the equivalent of 153,000 tonnes of specialty printing papers and 513,000 tonnes of newsprint annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailment. Strategy Update The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs and optimizing its brands and customer base. 2009 key priorities In light of the current global economic downturn, challenging capital markets, and consequently difficult operating environment, the Company is focused on improving its cost base and market position and on the ability to emerge from the current market downturn in a strong competitive position in the industry.An update on 2009 key priorities as at March 31, 2009 can be found below: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels and refinancing the 2009 non-recourse debt maturity of the Company’s variable interest entity (“VIE”), Powell River Energy Inc. (“PREI”): · The Company generated free cash flow of $35.9 million in Q1 and liquidity improved by $2.6 million; · The Company recorded a gain of $30.7 million through buying back its debt at an average discount to par of 53.5%, utilizing a source of funds that crystallized a notional gain and which did not adversely impact the Company’s available liquidity; · Capital expenditures in Q1 were $3.6 million and are expected to be approximately $25 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007; · The Company anticipates refinancing its non-recourse PREI debt which matures in July 2009.PREI has obtained a twelve-month bridge-financing commitment for the outstanding debt amount from a Canadian bank lender to protect against any unforeseen issues with refinancing this debt in the bond market. Maintain the Company’s focus on matching production to customer orders and keep inventories at appropriate levels: · Production curtailment of 180,300 tonnes in Q1 represented approximately 30% of capacity and finished goods inventory levels as at March 31, 2009 of 77,800 tonnes compared to an average quarter-end inventory level of 105,200 tonnes in 2008 and 80,100 tonnes at the end of the prior period. Identify further opportunities to reduce “fixed” costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: · Mill fixed costs were $25.3 million lower in Q1 than the previous quarter compared to a reduction in sales volume of 136,000 tonnes.This represents a reduction of $186 per tonne of reduced volume or approximately 80% of the normal fixed cost burden.Achieving a reduction of such a relatively high ratio is primarily due to the indefinite curtailment of machines and mills and a detailed line-by-line focus on all cost items during periods of curtailment. Finalize and implement plans to reduce labour costs to $80 per tonne at Crofton, Elk Falls and Powell River mills: · During Q1, the Company announced a restructuring plan for the Powell River mill that is expected to reduce labour cost to the $80 per tonne target.As the new labour structure is implemented over the nextnine totwelve months, the Company willrealize savings that are expected to reach $13 million on an annualized basis once the reduced manning level is fully in place. · The Company has reached an agreement for an $80 per tonne labour cost structure with the Pulp, Paper and Woodworkers of Canadalocal at Crofton and continues to work with theCEP local at Crofton to meet this target. · A manning structure designed to achieve an $80 per tonne labour target was implemented at Port Alberni in 2008 pursuant to a new collective agreement concluded in February 2008 and the Snowflake mill’s labour structure is also consistent with the $80 per tonne goal.The $80 per tonne objective is expected to be met at both mills when they operate without curtailments. · The Company’s Elk Falls mill is currently indefinitely curtailed. Reduce municipal property taxes in the four municipalities in B.C. that the Company operates in from the current combined level of $23 million: · The Company continues to be involved in ongoing discussions with the four municipalities in B.C.Catalyst has stated an intention to pay based on the cost of municipal services it consumes in each of the four municipalities, estimated at approximately $1.5 million per community, or $6 million in total.The Company does not expect toreceive notification from the four municipalities of the property tax charge for 2009 until May 2009. Other strategic initiatives Thermomechanical pulp (“TMP”) investment at Port
